Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. The Applicant argues that the cited Proux reference does not teach sensors that work with light reflected on the pavement, as independent Claim 13 states.  The Examiner respectfully disagrees.  For purposes of independent Claim 1, Examiner looks to Proux for its teaching of measurements of direct reflections of radiation and light from surfaces (¶¶ 6-7, 13), as well as use of a reflecting system installed on the road (¶ 13) to measure rays returned to a receiver.  The Examiner does not rely on Proux for this teaching for independent Claims 6 and 13.  Examiner instead looks to the cited Kluft reference at paragraphs [0041-0042] for this teaching.
Attorney also argues that “Proux simply does not disclose a sensor for determining the state of a road in a verification region ahead of a vehicle, as it has been claimed” in Claims 1 and 6.  The Examiner respectfully disagrees.  
Attorney also argues that Proux and Kluft do not teach using a dual optical frequency comb.  The Examiner respectfully disagrees.  Proux teaches a measurement process that uses two primary beams (¶ 36) that emit beams at different frequencies (¶¶ 18, 21, 33).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Proux, WO 2018/188811 A1, in view of Kluft, et al., DE 10 2007/013830 B4.
As per Claim 1, Proux teaches a road condition sensor for detecting a state condition of the surface of a roadway in a specific verification region ahead of a vehicle (¶¶ 6, 10), comprising: an emitting group (1) for emitting optical pulses (2), comprising: a first system to generate a first optical frequency comb with a central frequency f1 and a frequencies span of n*.DELTA.f1 (¶¶ 18-21), n being the number of the comb lines and .DELTA.f1 the spacing between comb lines (¶¶ 57-58), where the spectral bandwidth of the comb covers a region of the spectrum where the refraction index is different depending on the state condition of the verification region (¶¶ 32, 59).  
Proux does not expressly teach a second system to generate a second optical frequency comb with a central frequency f2 and a frequencies span of m*.DELTA.f2, m being the number of the comb lines and .DELTA.f2 the spacing between comb lines, where the spectral bandwidth of the second comb overlaps the spectral bandwidth of the first comb.  Kluft teaches a second system to generate a second optical frequency comb with a central frequency f2 and a frequencies span of m*.DELTA.f2, m being the number of the comb lines and .DELTA.f2 the spacing between comb lines (¶ 16), where the spectral bandwidth of the second comb overlaps the spectral bandwidth of the first comb (¶ 18).  
Proux does teach: a receiving group (5) for a reflected signal (4) comprising: a photodetector (5.2) intended for receiving the reflected radiation (4) coming from the first and second comb after striking the verification region (3) and outputting an electrical signal S1, with a bandwidth BW (¶¶ 29, 31); and an electronic means to compute the radiofrequency spectrum of signal S1 (¶¶ 18, 21).  It would have been obvious to a person of skill in the art, at the time of the invention, to combine the sensor system of Proux with the additional optical frequency comb of Kluft, in order to help a vehicle adjust more smoothly to detected weather patterns.
As per Claim 6, Proux teaches a method for determining the state condition of the surface of a roadway in a specific verification region (3) ahead of a vehicle (¶¶ 6, 10, 12), comprising the steps of: generating a first optical frequency comb with a central frequency f1 and a frequencies span of n*.DELTA.f1 (¶¶ 18-21), n being the number of the comb lines and .DELTA.f1 the spacing between comb lines (¶¶ 57-58), where the spectral bandwidth of the comb covers a region of the spectrum where the refraction index is different depending on the state condition of the verification region (¶¶ 32, 59); 
Proux does not expressly teach: generating a second optical frequency comb with a central frequency f2 and a frequencies span of m*.DELTA.f2, m being the number of the comb lines and .DELTA.f2 the spacing between comb lines, where the spectral bandwidth of the second comb overlaps the spectral bandwidth of the first comb; and combining the output signals of the two combs to obtain a dual comb and directing such a pulse (2) towards the verification region.  Kluft teaches: 
generating a second optical frequency comb with a central frequency f2 and a frequencies span of m*.DELTA.f2, m being the number of the comb lines and .DELTA.f2 the spacing between comb lines (¶ 16), where the spectral bandwidth of the second comb overlaps the spectral bandwidth of the first comb (¶ 18); and 
combining the output signals of the two combs to obtain a dual comb and directing such a pulse (2) towards the verification region (¶ 50).
Proux does teach: 
receiving a reflected signal (4) at a photodetector (5.2) after striking the verification region (3); outputting an electrical signal S1, with a bandwidth BW (¶¶ 29, 31); 
computing the radiofrequency spectrum of signal S1, comparing the amplitude of the line of frequency f=f2-f1 with an amplitude of reference for the pavement in the dry condition (¶¶ 18, 21); 
if f is different than the reference, then, calculating the ratios of the amplitudes of the frequencies around the central frequency f; assessing the road condition as "wet" if the ratio is above a threshold and as "ice" if it is below the threshold (¶ 38; based on “different result signals to be determined for wet and frozen roads”).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 13, Proux teaches an automobile including a road condition sensor (¶¶ 10, 31), said sensor comprising: 
an emitter group and a receiving group (¶ 13); 
wherein the emitter group comprises a dual optical frequency comb to emit an output beam (¶¶ 18-21), said output beam strikes a verification region of a portion of pavement and light is partially reflected back to the automobile (¶¶ 13, 54). 
Proux does not expressly teach that the receiving group comprises a photodetector, said photodetector receives some of the partially reflected light from the verification region and determines whether the verification region is wet, dry, or has ice.  Kluft teaches that the receiving group comprises a photodetector, said photodetector receives some of the partially reflected light from the verification region (¶¶ 41-42) and determines whether the verification region is wet, dry, or has ice (¶ 38).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 2, Proux teaches that the difference of the frequencies of the two combs (|f2-f1|) equals the central frequency bandwidth of the receiving group (BW), and the heterodyne of first comb and second comb generate frequencies within the bandwidth of the receiving group (BW) (¶¶ 18, 21).
As per Claim 3, Proux teaches that the first system to generate a first optical frequency comb and the second system to generate a second optical frequency comb use the same laser diode as a source (¶¶ 12, 26).
As per Claim 4, Proux teaches that the optical frequency combs have a central wavelength in a region of the spectrum where the absorption properties of water and ice are different (¶¶ 6, 12, 26, 76).
As per Claims 5, 10 and 11, Proux does not expressly teach that the optical frequency combs have a central wavelength in one of the ranges between 900 and 1350 nm, between 1400 and 1800 nm and between 1900 nm and 2100 nm in the near infrared.  Kluft teaches that the optical frequency combs have a central wavelength in one of the ranges between 900 and 1350 nm, between 1400 and 1800 nm and between 1900 nm and 2100 nm in the near infrared (¶ 12).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Proux teaches that the first and second systems to generate optical frequency combs use the same laser diode as a source (¶¶ 12, 26).
As per Claims 8 and 9, Proux teaches that the optical frequency combs have a central wavelength in a region of the spectrum where the absorption properties of water and ice are different (¶¶ 6, 12, 26, 76).
As per Claim 12, Proux teaches an apparatus including an automobile having mounted thereon the sensor of claim 1 (¶ 11; “autonomous vehicle”).
As per Claims 14, 16 and 19, Proux and Kluft do not expressly teach that the verification region is approximately 25 meters ahead of the vehicle.  However, in light of Kluft’s teaching of lane distance on the road (¶ 40), it would have fallen within the range of normal experimentation for a person having ordinary skill in the art, at the time of the invention, to have a verification region of 25 meters ahead of the vehicle. 
As per Claims 15 and 18, Proux does not expressly teach that the state condition is determined in less than 300 .mu.s.  However, In light of Proux’s teaching of computations in a millisecond time frame (¶ 57), it would have fallen within the range of normal experimentation for a person having ordinary skill of the art, at the time of the invention, to reduce the condition determination time below 400 .mu.s.
As per Claim 17, Proux does not expressly teach that the sensor determines whether the verification region is wet, dry or has ice in less than 300 .mu.s.  however, in light of Proux’s teaching of computations in a millisecond time frame (¶ 57), it would have fallen within the range of normal experimentation for a person having ordinary skill of the art, at the time of the invention, to reduce the condition determination time below 400 .mu.s.
As per Claim 20, Proux teaches that the state condition of the verification region can be determined to be dry, wet, iced, or frosted (¶¶ 9-12, 20, 23).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661